                                                                                                         t~r,~n
                                                                                             ~LF:RK.ti4.DIS'1'IUCT COCRHT



                                                                                                    1/28/2019
                                                                                          GF,\[NAI.(
                                                                                                   plti~"I
                                                                                                        `
                                                                                                        ' RxIC"[ C)f C'.'-~GIh'OR~{A




                                        UNITEll STATES DISTRICT COURT
                                       CENTRAL D:[S7RICT OF CALfFORN1A
  UNITED STATES OF AMERICA,                                           cnst; N~!tii~FR
                                                      Pl.,A1N"fIPF
                                v.                                                      8:19-mj-00032-1

  TAM TFt1F.N vU,                                                          ORDER OF TEMPORARY UETENT[ON
                                                                             I.'ENDING HEARING:PURSUANT
                                                i~r_eE:h~AN~r~s~.                 TO BAIL REFORM ACT


     Upon notion of Defendant's counsel                                         , ['I~ IS ORDEEZED that a detention hearing
is set for     1'hurday. January 31, 2019                                       , at 10:00      ❑x a.m.. / ~p.m. before the
Honorable       Nlaria A. Audero                                                , in Courtroom      690

      Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                              and produced for the hearing.
                          (Other ct~srodial q~cer~)



                                                             s~    ~//,~
                  January 28, 2019                           ~ ~ f~~
Dated.:                                                           A

                                                      HUN.l~Rlt~ A. AUDEKO, United States MagistraCe Judge




                     ORDER OF TEM11POR:~R1' DETf 7lf)N PN:NDItiG HG::1RING YURS[ A\iT TO BAIL REFORM AC"C
CTt-66 ~ 10/97)                                                                                                                        Pave I of 1
